DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myer et al (Fig. 1).
Regarding claim 1, Myer et al (Fig. 1) discloses an amplifier circuit comprising a main path (INPUT, 24, 14, 32, 26, 12, 30, 48, 50) including an amplifier (14), and a feedforward path (INPUT, 36, 34, 35, 38, 42, 44, 46 48, 50) including a gain/phase compensator (44) and a high pass filter (HPF in 42) and a mixer (12, 38).
Regarding claim 2, wherein the gain/phase compensator (44) is configured to adjust a gain (A) of the feedforward path (INPUT, 36, 34, 35, 38, 42, 44, 46 48, 50) based on a gain (A) of the amplifier and to adjust a phase (right element in 44) of an output of the feedforward path (INPUT, 36, 34, 35, 38, 42, 44, 46 48, 50) based on a phase of an output (20) of the amplifier (14).  
Regarding claim 3, wherein the gain/phase compensator (44) is configured to adjust the gain (A) of the feedforward path (INPUT, 36, 34, 35, 38, 42, 44, 46 48, 50).
Regarding claim 6, wherein the amplifier (14) comprises a low noise amplifier.

Regarding claim 9, wherein one end (left terminal of 38) of the down conversion mixer (38) is coupled to an input terminal (input terminal of 14) of the amplifier (14), one end (left terminal of 44) of the gain/phase compensator (44) is coupled to the other end (right terminal of 38) of the down conversion mixer (38), one end (right terminal of 42) of the high pass filter (42) is coupled to the other end (right terminal of 44) of the gain/phase compensator (44), and one end (lower terminal of 12) of the up conversion mixer (12) is coupled to the other end (left terminal of 42) of the high pass filter (42) and the other end (left terminal of 12) of the up conversion mixer (12) is coupled to an output terminal (20) of the amplifier (14).       
Regarding claim 10, wherein the up conversion mixer (12) and the down conversion mixer (38) are coupled to a local oscillator (28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Myer et al (Fig. 1) in view of Shanan et al (Fig. 3).
Myer et al (Fig. 1) discloses all the limitations in claim 4 except for that the gain/phase compensator comprises a plurality of variable gain amplifiers. Shanan et al (Fig. 3) discloses an amplifier circuit comprising a plurality of variable gain amplifiers (27A1, 27A2, 27B1, 27B2). It would have been .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Myer et al (Fig. 1) in view of Nobbe et al (Fig. 1).
Myer et al (Fig. 1) discloses all the limitations in claim 7 except for that the amplifier comprises a common gate amplifier having an LC tank. Nobbe et al (Fig. 1) discloses an amplifier circuit comprising a common gate amplifier (155) having an LC tank (170, 160). It would have been obvious to substitute Nobbe et al’s amplifier (155 and 170 and 160 in Fig. 1 of Nobbe et al) in place of Myer et al’s amplifier (14 in Fig. 1 of Myer et al) since Myer et al (Fig. 1) discloses a generic amplifier thereby suggesting that any equivalent amplifier would have been usable in Myer et al’s reference.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
	#2670